Title: III. The President to James Seagrove, 20 May 1791
From: Washington, George
To: Seagrove, James



Sir,
Augusta May 20th. 1791.

The confidence, which your character inclines me to place in you, has induced me to commit the enclosed letter, from the Secretary of State to Governor Quesada, and the negotiation which will be consequent thereon to your care and management. The letter which is under a flying seal, to be closed before it is delivered, will inform you of the import, and serve to instruct you in the mode of conducting the object of your mission—delicate in its nature, it will require the greatest address and temper in its treatment—nor must any proposition or declaration be made, which in its consequence might commit the government of the United States.
The enclosed copy of a letter, written by my direction, from the Secretary of State to the Governor of Georgia, which is now confidentially communicated to you, is another source, whence some information may be drawn—but, as my ideas of your personal acquaintance with this business combined with my opinion of your character and talents to transact it, have determined me to appoint you, it is from your own knowledge, and the circumstances, which may arise, that you must decide on the best means to accomplish the negotiation.—Your first care will be to arrest the farther reception of fugitive slaves, your next to obtain restitution of those slaves, who have fled to Florida, since the date of Governor Quesada’s letter to Mr. Jefferson, notifying the orders of his catholic Majesty. And your last object, which may demand the greatest address, will be to give a retrospective force to the orders of the Court of Spain, beyond the date of that letter, and to procure the Governor’s order for a general relinquishment of all fugitive slaves, who were the property of citizens of the United States. This last instruction will require peculiar delicacy, and must be entered on with caution and circumspection, or not be taken up at all, as appearances of compliance may justify the one or the other.
If your collectorate cannot furnish money to defray your Expences, in which you will observe due economy, and of which you will transmit an account to the Secretary of State, you will supply yourself from the Collector of Savannah. I am Sir, Your most obedient Servant

G Washington

